..




                            August 8,   1952

Hon. C. H. Cavness            Opinion No. v-1502
State Auditor
Austin, Texas                Re: Authority of State lnstl-
                                 tutlons of higher learning
                                 to enroll aervlcemen from
                                 other states at the resf-
                                 dent tuition  rate while
                                 they are stationed  In Tex-
Dear Sir:                        as.
                We quote  from your request    for   an opinion   of
this   office     as follows:
                ‘With reference    to Art. 2654c-(6),   V.C.
        S    will you,pleaee     advise ue whether of-
        fibers;    ,enlisted men, selectees    or draftees
        of the Army, Army Reserve, National Guard,
        Navy, Naval Reserve, or the Marine Corps,
        from other States, who are stationed Xn Pexae
        by assignment to duty within the borders of
        this State, shall be permitted to enroll in
        the State institutions       of higher learning,
        including the State-‘supported       public junior
        colleges     enumerated in Article    IV, House Bill
       No. 426 00 the Fifty-seoond        Legislature,    by
        paying the tuition      fees and other rees or ~11
        charges provided for regular resident students
        of the State of Texas, without regard to the
        length of time suah offi&ers,.enliated         men,
       ‘selectees     or draftees have been’stationed      on
        aotive duty within the State?
              “We understand that some suoh persons
       are now contemplating    enrolling   in some of the
       State’s Colleges,    and the College Officials      ~,
       need to know In advance whether tu$tlon shall
       be charged them as residents      or as nonresidents.”
            Generally, Article   26540, V.C.S.,  oontrols the
matter of tuition rates to be collected      from students,
resident and nonresident,     enrolling in. Texas lnstitu+Yions
of collegiate   rank supported in whole or in part by public


 ,
                                                                               i .




Han; C. H, Cavness,         page 2 (V-1502)



funds appropriated    from the State Treasury.      Arts.   IV
and V of H. B. 426, Acts 52nd Le         R.S. 1951, ch. 499,
p0 1228; Att’y   Qen. ops. o-5891 7 ib44),     O-7346 (1946),
It provides   for the collection    of a higher tuition
from nonresident   students    than from resident   students.
Subdivs.   1, 2, 3, and 4 of Sec. 1, Article      2654c,
supra.

           Subdivision    2 (a) of          Section   1 of Article
2654~ defines,   for purposes    of         the tuition   law, a “non-
resident  student”   as follows:
                                ,.,

            “A nonresident   student     is hereby defined
      to be a student of less than twenty-one            (21)
      years of age, living    away from his-family         and
      whose family resides     lrr another State,      or
      whose family has not resided         In Teqas for the
      twelve (12) months Immediately         preceding    the
      date of regititratlon;     or’ a student    of twenty-
      one (21) years of age or over who resides
      out of the State or who has not been a resi-
      dent of the State twelve       (12) months subs@->
      quent to his twenty-first       blrtiihay   or for the
      twelve (12) months immediately         pPe,cedlng the
      date of registration.”

            Subdivision   (6) of         Section     1,   Article     2554c,
enacted   in ‘1941, provid@iWas          follows:

             “Officers,        enlisted     men, selectees       or
      draftees     ,Of the Army,’ Army Reserve., National
      Guard, Navy, Naval Reserve,               or the Marine
      Corps of the United States,               who are stationed
      in Texas by assignment             to dtity within the
      borders    of this State,          shall    be ‘permitted      to
      enroll    their      children      ln,State     Institutions
      of higher learning           by paying the ttiltlon          fees
      and other fees or charges provided                  for regular
      Residents      of’the     State of Texas, without re-
      gard to’the        length of time auch’officera,               en-
      listed    men, ‘selectees         or draftees     have b,een
      statloned      on active       duty within the State.!’
      (Emphasis added 0)

            The above provision        i$ directed     and limited
to the “children”.    of such’, offlc.ers    arid .&listed    men In
the designated     armed services      of the United States Who
are stationed     in Texas by-as,slgnment       bo duty therein.
It contemplates,.    of co’urse;   that the parent i” the
Hon.   C. H. Cavness,       page 3 (V-1502)



 armed services    is     legally   a nonresident    of this State
,and that the child        or children     of the parent by reason
 thereof  is likewise        a nonresident    of this State,:.the
 Zbgsl residence     of     the minor ordinarily     being that of
 the parent.    .Att ‘y     Gen. ops. O-1459 (1939),      o-1579 (1940).

            The manifesteffect       of this section      18 to
afford  the children     of military   personnel    stationed   in
Texas the same status      as resident    students   under Article
2654~.    Att’y  Glen. Op ,O-3859 (1941) .’ But for the en-
actment of subdlvls$on      ‘(6),  such children    would be
determined    as nonresidents%ider      the q,uoted definition
of nonresident    students    and subjec~tto     payment of the
higher nonresident,    rates.

             Had the Legislature    omitted the words ‘their
children”     In its enactment of subdivision         (6),   then
clearly    it would have authorized      such IniEttutions        of
collegiate     rank to aco,e,pt at resident     tuition    rates all
offlcers:and      enlisted  men of the designated        armed services
stationed     in Texas.    But this It did ‘not do; it limited
the benefits      of that law to “their     children:,”

            By virtue     of the express      and unambiguous
 vlsio1%3 of subsection      (6) of Section      1, Article     26$:-
it is ~o’ur opinion    that officers,      enllsted     men, selectees
or draftees    of the Army, Army’Reserve,           National   Guard,
Navy, Naval Reserve,       or the Marine Corps, ,residents            of
other states,    who ares stationed      in Texas by assignment
to duty within     the borders     of Texas, may not be permitted’
to enroll   in our Stateksupported         institutions      of colle-
giate rank atresident         student rates      or charges,     unless
they as children      of s.uch armed service        personnel    sta-
tioned In Texas come within          the benefits     of the law.

                                SUMMARY

               Sinoe the benefits        of subdivision      (6)
       of Section       i, Article    2654c, V.C.S;,,     are
       expressly      limited    to the “children        of the of-
       ficers     and enlisted     men of the Army, Army
       Reserve,     National     Guard, Navy, Naval Reserve,
       or’the     Marine Corps who are stationed           in Texas
       by assignment        to d,uty~ within   its borders,      such
       officers     or enlisted     men, as such, who are
       legally     residents     of other States      are not per-
       mitted thereunder         to enroll   in our State-
       eupported      lnstltutions     of collegiate      rank at
Hon. C. H. Cavness,    page 4 (V-1502)


     resident    student    rates.

                                     Ywra ,yqy   truly,
APPRW:                                 PRICE DANIEL
                                     Attorney Oeneral
,J. C. Davle,   Jk'.
county.Affa*a     mvision
rqry K. wall
Reviewing Aeeletant
                                          Assistant
Charles D. Ma,thews
First Assistant

CEO:am